                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN

BECKY L. BISHOP, et al.,

                       Plaintiffs,

       v.                                                      Case No. 16-C-1447

TIM WILZ, et al.,

                       Defendants.


                            ORDER FOR AMENDED JUDGMENT


       Following the court trial in the above matter, the Clerk entered Judgment dismissing

Plaintiff’s claims. The Judgment further stated “Judgment is entered in favor of defendants, Tim

Wilz, Kevin Studzinski and John Mocadlo and against plaintiffs, Becky L. Bishop and Kevin E.

Bishop with statutory costs.” In fact, however, the court had previously granted motions for

summary judgment dismissing plaintiff’s federal claims against Defendants Matt Koltz, We Care

Animal Hospital, Shane Bazile, Peter Bosquez, Sandra Finger, and Dean Nolan. Summary Judgment

was denied as to three of the defendants, however. Following a court trial, Judgment was entered

by the Clerk in favor of the remaining three defendants. Since all claims against all of the defendants

have now been disposed of, the Judgment should include the previously dismissed claims as well.

Accordingly, the Clerk is directed to enter an Amended Judgment dismissing all of plaintiff’s federal

claims against all of the named defendants with prejudice and all state claims without prejudice.

       SO ORDERED this           20th    day of November, 2018.

                                               s/ William C. Griesbach
                                               William C. Griesbach, Chief Judge
                                               United States District Court
